DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Following prior arts are considered pertinent to applicant's disclosure.
US 20140254929 A1 (hereinafter Wu)
US 20130195352 A1 (hereinafter Nystad)
US 20190028722 A1 (hereinafter Choi)
US 8542939 B2 (similar to Nystad)
US 20130121421 A1 (reordering data array corresponding to image, Fig.2, 6 and encoding)


Claim Objections (Informalities in the Claim)

Claim 5 is objected to because of the following informalities: claim 5 recites “the re-ordering of the bits is performed to arrange together in the generated sets of data in the first data format most significant bits for components”.  This does not make sense. However based on corresponding claim 15, it seems it should be read as “the re-ordering of the bits is performed to arrange together, in the generated sets of data in the first data format, most significant bits for components  ...”. Appropriate correction is required.





Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-21 are rejected under 35 U.S.C. 103 as being unpatentable over Wu 

Regarding Claim 1.  Wu teaches a method of operating a data processing system when processing arrays of data elements [(please note the data is sequence of bits {para 55} representing array {Fig.10 shows 3D array or at least two dimensional data})] , the data processing system comprising:[(para 55)] operable to perform a first encoding scheme that is configured for processing sets of data arranged in a first data format, the first data format using a first arrangement of bits to represent an element of an array of data elements, the data encoder thus being operable to encode one or more sets of data provided in the first data format as an encoded data [(Fig.9 pixel data on the left before reordering is in second data format, after reordering {on the right} is the first data format, see para 53 ; please note the data is sequence of bits {para 55} representing array {Fig.10 shows 3D array})]::	 the method comprising:	 receiving for encoding by the data encoder a plurality of sets of data in a second, different data format [(Fig.7, Fig.9, 10, pixel data on the left before reordering is in second data format)] , the second data format representing an element of an array of data elements using a second, different arrangement of bits, each of the received sets of data in the second data format thus comprising a respective sequence of bits for representing an associated element of an array of data elements in the second format[(para 55, also see para 53; please note the data is sequence of bits {para 55} representing array {Fig.10 shows 3D array})] :	 re-ordering bits for at least some of the received plurality of sets of data in the second data format to map the bits for the at least some of the received plurality of sets [(Fig.9 pixel data on the left before reordering is in second data format, after reordering {on the right} is the first data format, see para 53)]:	 and the data encoder processing the generated sets of data in the first data format using the first encoding scheme to thereby encode the received plurality of sets of data in the second data format as one or more encoded data[(para 53; packing in para 93)] .

While Wu does not explicitly discloses “one or more data packets” Wu teaches packing of data by encoder (para 100, 101), therefore in light of above discussion “encoded data packets” would have been obvious to one of the ordinary skill in the art, before the effective filing date of the claimed invention, because that would have been an usual conclusion. Although the invention is not identically disclosed or described as set forth in 35 U.S.C. 102, the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, therefore the invention is not patentable
 


Wu additionally teaches with respect to claim 2. The method of claim 1, wherein the step of re-ordering bits for at least some of the received plurality of sets of data in the second data format to map the bits for the at least some of the received plurality of sets of data in the second data format into the first arrangement of bits associated with the first data format comprises:	 combining together a plurality of sets of data in the second data format into a single set of data in the first data format [(para 93 “bit-stream portions BS.sub.1-BS.sub.N are concatenated” & Fig.19; interleaved bit-stream in para 92)] .

Wu additionally teaches with respect to claim 3. The method of claim 1, wherein the step of re-ordering bits for at least some of the received plurality of sets of data in the second data format to map the bits for the at least some of the received plurality of sets of data in the second data format into the first arrangement of bits associated with the first data format comprises:	 splitting a set of data in the second data format into a plurality of sets of data in the first data format [(partitioned para 44-46)] .

Wu additionally teaches with respect to claim 4. The method of claim 1, wherein the re-ordering of the bits for the at least some of the received plurality of sets data in the second data format is performed based on an expected data similarity [(bits are ordered according to LSB and MSB of each channels {para 47}, i.e. similar bits of each channels are put on the same bit plane )] .

Wu additionally teaches with respect to claim 5. The method of claim 4, wherein the re-ordering of the bits is performed to arrange together in the generated sets of data in the first data format most significant bits for components of a single data element and/or for components of different data elements[(each color channel’s MSB data form Lth bit plane, para 47)] .
.

Wu additionally teaches with respect to claim 6. The method of claim 4, wherein the re-ordering of the bits is performed to arrange together in the generated sets of data in the first data format bits representing a particular component of one or more data elements[(each color channel’s MSB data form Lth bit plane, para 47)] .
.

Wu additionally teaches with respect to claim 7. The method of claim 1, wherein the arrays of data elements represent a spatial distribution of values [(the data is image data therefore it is values of pixels distributed in 2D, see Fig.5 para 44-45)] .

Wu additionally teaches with respect to claim 8. The method of claim 7, wherein the arrays of data elements represent image data, and wherein the sets of data represent individual pixels within an array of image data. [(the data is image data therefore it is values of pixels distributed in 2D array, see Fig.5 para 44-45 )] .

Wu additionally teaches with respect to claim 9. The method of claim 1, wherein information is provided for identifying the re-ordering of the bits used to generate the one or more sets of data in the first data format that are processed by the data encoder for use when decoding the encoded data packet [(para 74, 71)] .

Regarding Claim 10, 11, 20, 21: These claims claimed corresponding obvious decoding method, encoding apparatus, decoding apparatus and a non-transitory computer readable storage medium for performing the encoding operation, therefore they are obvious based on the analysis of claim 1. Additionally Wu teaches the corresponding obvious decoding method, encoding apparatus, decoding apparatus [(para 2)] and a non-transitory computer readable storage medium for performing the encoding operation [(para 100, 43; the software has to reside on a non-transitory medium such as memory {para 43})] 

Regarding claims 12-19: Please see analyses of corresponding claims 2-9. 

Claims 1-8, 10-18, 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Nystad in view of Choi.
	

Regarding Claim 1. Nystad teaches a method of operating a data processing system when processing arrays of data elements[(para 426)] , the data processing system comprising:	 a data encoder operable to perform a first encoding scheme that is configured for processing sets of data arranged in a first data format, the first data format using a first arrangement of bits to represent an element of an array of data elements, the data encoder thus being operable to encode one or more sets of data provided in the first data format [(the tree-representing the data are arrange in an order based on similarity of child node, such as non-zero child nodes are bit interleaved {para 199}; the original data can be in a random order {para 394}; “Peano curve, U-order, Z-order, etc., so as to ensure that each sub-block is always encoded (stored) next to a spatially near neighbour sub-block” {para 408}; the data array could be transformed from one format to another format {para 75, 74} where each format has different order {para 409}; UV subblocks are interleaved with Y {para 421, 423} )] as an encoded [(para 426)]  scheme:	 the method comprising:	 receiving for encoding by the data encoder a plurality of sets of data in a second, [(para 426; the original data array teaches the second format; the original data represents arrangements of continuous/sequential bits/bytes to represents a sub-block/associated elements. Para 403, 394 )] :	 re-ordering bits for at least some of the received plurality of sets of data in the second data format to map the bits for the at least some of the received plurality of sets of data in the second data format into the first arrangement of bits associated with the first data format to thereby generate from the received plurality of sets of data in the second data format one or more sets of data in the first data format [(the tree-representing the data are arrange in an order based on similarity of child node, such as non-zero child nodes are bit interleaved {para 199}; the original data can be in a random order {para 394}; “Peano curve, U-order, Z-order, etc., so as to ensure that each sub-block is always encoded (stored) next to a spatially near neighbour sub-block” {para 408}; the data array could be transformed from one format to another format {para 75, 74} where each format has different order {para 409}; UV subblocks are interleaved with Y {para 421, 423} )] :	 and the data encoder processing the generated sets of data in the first data format using the first encoding scheme to thereby encode the received plurality of sets [(para 426)] .


Nystad does not explicitly shows that one or more encoded data packets 

However, in the same/related field of endeavor, Choi teaches creating data packets [(Choi para 119, Fig.5)] 

Therefore in light of above discussion it would have been obvious to one of the ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teaching of the prior arts because it would help transmitting data.  

 
Nystad additionally teaches with respect to claim 2. The method of claim 1, wherein the step of re-ordering bits for at least some of the received plurality of sets of data in the second data format to map the bits for the at least some of the received plurality of sets of data in the second data format into the first arrangement of bits associated with the first data format comprises:	 combining together a plurality of sets of data in the second data format into a single set of data in the first data format [(“appropriately interleave the UV data sub-blocks with their corresponding Y data sub-blocks” {para 423, 421, 379})] .

Nystad additionally teaches with respect to claim 3. The method of claim 1, wherein the step of re-ordering bits for at least some of the received plurality of sets of data in the second data format to map the bits for the at least some of the received plurality of sets of data in the second data format into the first arrangement of bits associated with the first data format comprises:	 splitting a set of data in the second data format into a plurality of sets of data in the first data format [(para 47)].

Nystad additionally teaches with respect to claim 4. The method of claim 1, wherein the re-ordering of the bits for the at least some of the received plurality of sets data in the second data format is performed based on an expected data similarity [(para 195, 199)].

Nystad additionally teaches with respect to claim 5. The method of claim 4, wherein the re-ordering of the bits is performed to arrange together in the generated sets of data in the first data format most significant bits for components of a single data element and/or for components of different data elements.

Nystad additionally teaches with respect to claim 6. The method of claim 4, wherein the re-ordering of the bits is performed to arrange together in the generated sets of data [(UV, Y data in para 421, 423)] .

Nystad additionally teaches with respect to claim 7. The method of claim 1, wherein the arrays of data elements represent a spatial distribution of values [(pixels values distributed over an array of pixel, i.e. spatial region 20 of an image {Fig.6, 20, para 352})] .

Nystad additionally teaches with respect to claim 8. The method of claim 7, wherein the arrays of data elements represent image data, and wherein the sets of data represent individual pixels within an array of image data [(para 384; pixels in the array of image data)] .

Regarding Claim 10, 11, 20, 21: These claims claimed corresponding obvious decoding method, encoding apparatus, decoding apparatus and a non-transitory computer readable storage medium for performing the encoding operation, therefore they are obvious based on the analysis of claim 1. Additionally Nystad teaches the corresponding obvious decoding method, encoding apparatus, decoding apparatus [(para111, 123-124)] and a non-transitory computer readable storage medium for performing the encoding operation [(para 285)] 

Regarding claims 12-18: Please see analyses of corresponding claims 2-8. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mohammed Rahaman whose telephone number is (571)270-1438. The examiner can normally be reached on 8:30am - 5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Nasser Goodarzi can be reached on (571)272-4195.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	
/MOHAMMED S RAHAMAN/Primary Examiner, Art Unit 2426